Citation Nr: 0124361	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  01-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
December 1974.  He served in combat in the Republic of 
Vietnam during the Vietnam Era.  His commendations include a 
Silver Star, the Bronze Star Medal, and the Distinguished 
Flying Cross.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for migraine headaches, secondary to PTSD; and 
denied an increased rating for PTSD.  

At a personal hearing before the undersigned Member of the 
Board in Washington, D.C., in August 2001, the veteran 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  A medical opinion relates the veteran's chronic migraine 
headaches to his PTSD.  

3.  The veteran's PTSD results in total occupational and 
social impairment.  



CONCLUSIONS OF LAW

1.  Service connection for migraine headaches, secondary to 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).  

2.  The criteria for a 100 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

On the following two issues, all relevant evidence has been 
obtained by the RO, and the veteran has not identified any 
outstanding evidence that might aid his claim.  In addition, 
he was afforded a VA examination in November 2000.  Hence, 
the Board finds that VA's duties set forth in the VCAA have 
been substantially complied with, no useful purpose would be 
served by remanding these issues to the RO for additional 
consideration of the new law.  Furthermore, in light of the 
findings made in this decision, the veteran has not been 
prejudiced in any way.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).



I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2001).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Service medical records do not show any treatment for, or a 
diagnosis of migraine headaches.  Current VA outpatient 
treatment reports indicate that the veteran has been 
diagnosed with chronic migraine headaches which are treated 
with medication.  In a July 2001 statement, Robert G. 
Kaniecki, M.D., Assistant Professor of Neurology and Director 
of the Headache Center at the University of Pittsburgh 
Medical Center related that he had treated the veteran for 
the past several years for migraine headaches.  Dr. Kaniecki 
opined that the veteran's debilitating attacks were triggered 
by stress from his PTSD.  Based on this evidence, the Board 
concludes that service connection for migraine headaches 
secondary to PTSD may be granted.  See 38 C.F.R. § 3.310(a).  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).  

The veteran's PTSD is currently rated 70 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Pursuant 
to DC 9411, a 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2001).  

The veteran has disagreed with the RO's determination that he 
was not entitled to a rating in excess of 70 percent for his 
service-connected PTSD, and initiated this appeal.  
Specifically, he asserts that his PTSD symptoms have 
increased in severity and have rendered him totally disabled.  
Based on a thorough review of the evidence of record, the 
Board agrees.  

At his personal hearings in October 2000 and August 2001, the 
veteran and his spouse testified that the veteran's PTSD 
symptoms had consistently worsened over the past years.  He 
had withdrawn emotionally from people and rarely socialized.  
He worked at the post office during a shift that enabled him 
to work alone.  In March 2000, he attempted to commit suicide 
in front of his spouse.  Upon VA examination in November 
2000, the examiner noted that the veteran struggled with 
suicidal ideation on a daily basis.  He was depressed and 
felt that life was not worth living.  He experienced daily 
crying spells, had difficulty sleeping, and felt guilt about 
his actions in Vietnam.  The veteran's Global Assessment of 
Functioning (GAF) score was estimated to be 35-40.  Very 
severe PTSD was diagnosed.  

The criteria to determine the correct score on the GAF Scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  The GAF score is probative evidence for VA rating 
purposes, because it indicates a person's ability to function 
in the areas of concern in rating disabilities for VA 
purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
A score between 31 and 40 contemplates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  

In a summary, the VA physician noted that the veteran's 
symptoms were of sufficient severity to render the veteran 
unemployable.  He noted that although the veteran worked at 
the post office, he concluded that it was only the veteran's 
force of will that allowed him to remain employed and his 
control was tenuous at best.  Furthermore, the veteran would 
be unable to secure further employment were he to lose that 
job as he had lost previous positions.  An August 2001 
outpatient note from the veteran's VA treating psychiatrist 
concurred with this assessment, and stated that the veteran 
could no longer work in any form.  Based on these 
assessments, the Board concludes that the record supports a 
finding that the veteran's PTSD results in total occupational 
and social impairment.  Therefore, a 100 percent schedular 
rating is warranted.  See 38 C.F.R. § 4.130, DC 9411.  


ORDER

Entitlement to service connection for migraine headaches 
secondary to service-connected PTSD is granted.

Entitlement to a 100 percent schedular rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

